                                            Case 5:21-cv-01779-BLF Document 8 Filed 04/16/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT
                                   8                            NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                           RUDOLPH H. MORALEZ,
                                  10                                                     Case No. 21-01779 BLF (PR)
                                                        Plaintiff,
                                  11                                                     ORDER OF DISMISSAL
                                                 v.
                                  12
Northern District of California
 United States District Court




                                  13       RON DAVIS, et al.,
                                  14                   Defendants.
                                  15

                                  16

                                  17           Plaintiff, a state prisoner at San Quentin State Prison (“SQSP”), filed the instant pro
                                  18   se civil rights action pursuant to 42 U.S.C. § 1983, against Warden Ron Davis and several
                                  19   prison officers.1 Dkt. No. 1. Plaintiff’s motion for leave to proceed in forma pauperis will
                                  20   be granted in a separate order. Dkt. No. 2.
                                  21

                                  22                                           DISCUSSION
                                  23   A.      Standard of Review
                                  24           A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27
                                       1
                                  28    This matter was reassigned to this Court on March 30, 2021, pursuant to Williams v.
                                       King, 875 F.3d 500, 503 (9th Cir. 2017). Dkt. No. 5.
                                            Case 5:21-cv-01779-BLF Document 8 Filed 04/16/21 Page 2 of 3




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims various deficiencies with respect to prison conditions during the
                                  11   pandemic. Dkt. No. 1 at 2. He makes general allegations that he has been deprived of
                                  12   adequate medical care, failure to keep medical records, and poor staff training and
Northern District of California
 United States District Court




                                  13   supervision. Id. at 3. He also claims lack of “quality control process” and a “failure to
                                  14   vacate or modify population reduction.” Id. He also alludes to the American With
                                  15   Disabilities Act (“ADA”) and the failure of the CDCR to provide facemasks, resulting in
                                  16   his contracting the coronavirus. Id. He seeks damages. Id.
                                  17          Plaintiff filed a previous action in this district against the same Defendants claiming
                                  18   they failed to distribute masks and that he contracted the virus. The previous action,
                                  19   Moralez v. Davis, et al., Case No. 20-07860 RMI (“Moralez I”), was twice dismissed with
                                  20   leave to amend. Id., Dkt. Nos. 10, 13. Plaintiff initially sought relief under the ADA, but
                                  21   the allegations were insufficient to support such a claim. Dkt. No. 10 at 3. The Court
                                  22   granted Plaintiff leave to amend to attempt to state an Eighth Amendment deliberate
                                  23   indifference claim instead, with instructions to identify specific individuals and events and
                                  24   describe how each violated his rights under the Eighth Amendment. Id. at 3-4. After
                                  25   Plaintiff filed an amended complaint, the Court dismissed it a second time with leave to
                                  26   amend because he failed to follow the Court’s instructions. Dkt. No. 13 at 3. Plaintiff
                                  27   only identified the warden as a Defendant and alleged that he was responsible for the
                                  28                                                 2
                                            Case 5:21-cv-01779-BLF Document 8 Filed 04/16/21 Page 3 of 3




                                   1   inadequacies of the prison’s medical care system. Id. Plaintiff also failed to even mention
                                   2   the Coronavirus or the lack of masks. Id.
                                   3            Duplicative or repetitious litigation of virtually identical causes of action is subject
                                   4   to dismissal under 28 U.S.C. § 1915 as malicious. Bailey v. Johnson, 846 F.2d 1019, 1021
                                   5   (5th Cir. 1988). An in forma pauperis complaint that merely repeats pending or previously
                                   6   litigated claims may be considered abusive and dismissed under § 1915. Cato v. United
                                   7   States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); Bailey, 846 F.2d at 1021. An in forma
                                   8   pauperis complaint repeating the same factual allegations asserted in an earlier case, even
                                   9   if now filed against new defendants, therefore is subject to dismissal as duplicative.
                                  10   Bailey, 846 F.2d at 1021; Van Meter v. Morgan, 518 F.2d 366, 368 (8th Cir. 1975).
                                  11   “Dismissal of the duplicative lawsuit, more so than the issuance of a stay or the enjoinment
                                  12   of proceedings, promotes judicial economy and the “comprehensive disposition of
Northern District of California
 United States District Court




                                  13   litigation.” Adams v. California, 487 F.3d 684, 692-93 (9th Cir. 2007) (citation omitted),
                                  14   overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008). Here,
                                  15   Plaintiff’s underlying case is duplicative of Moralez I because the two suits arise out of the
                                  16   same transactional nucleus of facts, i.e., the prison’s allegedly inadequate response to the
                                  17   pandemic and resulting injuries, and defendants in both cases are parties or privies to the
                                  18   action. See Adams, 487 F.3d at 689. As this case is duplicative of Moralez I, which is
                                  19   currently pending, the instant action will be dismissed.
                                  20

                                  21                                              CONCLUSION
                                  22            For the foregoing reasons, the complaint is DISMISSED as duplicative. The Clerk
                                  23   shall terminate all pending motions and close the file.
                                  24            IT IS SO ORDERED.
                                  25   Dated: __April 16, 2021________                      ________________________
                                                                                            BETH LABSON FREEMAN
                                  26
                                                                                            United States District Judge
                                       Order of Dismissal
                                  27   PRO-SE\BLF\CR.21\001779Moralez_dism(dup)

                                  28                                                    3
